UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA, )

V.
Criminal Case No. 09-287-003 (RCL)(AK)

LARRY D. HYLTON,
Defendant.

vvvv

) #47}? no me,»
A REPORT AND RECOMMENDATION
This matter was referred to the undersigned United States Magistrate Judge by the
Honorable Royce C. Lamberth for a Hearing on Violation of Defendant’s supervised release and

a Report and Recommendation.

Background

On April 15, 2010, the Defendant was sentenced to 60 months imprisonment for Count 7
(Conspiracy to Commit an Offense against the United States, 18 U.S.C. §371) and Count 15
(Unlawful Distribution of 5 Grams or More of Cocaine Base and Aiding and Abetting, 21 U.S.C.
§§84l(a)(1) and 84l(b)(1)(B)(iii), 18 1; SC. §2) to run concurrently, and 36 months supervised
release as to Count 7 and 48 months supervised release as to Count 15, to run concurrently. In
addition to a special assessment of $200.00, the trial judge imposed the following Special
conditions:

0 Substance abuse treatment and testing

0 Vocational training

Defendant’s supervised release began on April 4, 2014 and is scheduled to terminate on April 3,

2018.
By Memorandum dated February 18, 2015, the Probation Ofﬁcer noted that Mr. Hylton
incurred 3 violations. The ﬁrst violation was Defendant’s failure to submit monthly supervision

reports for October 2014, November 2014, December 2014, and January 2015. Defendant’s second

1

violation involved his failure to follow the instructions of the Probation Ofﬁcer. On October 6,
2014, the Probation Ofﬁcer met with Mr. Hylton and directed him to report to the Probation Ofﬁce
on October 16, 2014, to discuss urinalysis testing. Mr. Hylton failed to report as instructed. He
also failed to contact the Probation Ofﬁcer. Defendant’s third violation also involved his failure to
follow instructions of the Probation Ofﬁcer. On January 13, 2015, the Probation Office sent an
Appointment Notice to Mr. Hylton at an address in Washington, DC, to report to the Probation
Ofﬁce on January 21, 2015, at 3:00 pm. Mr. Hylton again failed to report as directed and did not
report to the Probation Ofﬁcer, however the Probation Ofﬁcer on the same day attempted to contact
Mr. Hylton at his residence. Defendant’s aunt advised that Mr. Hylton received the appointed
notice and that he was planning on reporting as directed.
Hearing on Violations

A hearing on the alleged violations of the conditions of Mr. Hylton’s supervised release
was held before the undersigned on April 23, 2015. At the hearing Mr. Hylton was represented
by Counsel. The Probation Ofﬁcer placed on the record that notwithstanding the three violations,
she recommended that Mr. Hylton remain on supervised release for a period of 90 days with
additional conditions to permit him to come into compliance. The Probation Ofﬁcer requests that
Mr. Hylton report monthly in person to the Probation Ofﬁcer; attend weekly meetings at Narcotics
Anonymous and, in connection with those monthly meetings with the Probation Ofﬁcer, present
written veriﬁcation that Defendant attended those weekly meetings; and submit to regular drug
testing by the Probation Ofﬁce.

The Probation Ofﬁcer believes that Mr. Hylton is intelligent and that he wants to come into
and maintain compliance with the conditions of supervision. The Probation Ofﬁcer noted that

while in prison, Mr. Hylton obtained 60 hours of credit for Construction Technology with a Bureau

Prisons (“BOP”) contract school, ABC of the Carolinas, Inc. In addition, while in prison Defendant
completed BOP’s 500 hours of drug treatment. Mr. Hylton has not been arrested since he began
his supervised release. When Mr. Hylton reported, the Probation Ofﬁcer asked him if he had used
any illegal drugs since his supervision, and he candidly told her that he had used marijuana on one
occasion. The Probation Ofﬁcer therefore recommends that the standard, special and additional
conditions will keep Mr. Hylton in contact with the Probation Ofﬁce.

The Government and the Defendant through his Counsel both concur with the
recommendation of the Probation Ofﬁcer.

Recommendation

Based on the information noted by the Probation Ofﬁcer, the undersigned also concurs
with the Probation Ofﬁcer’s recommendations, as agreed to by the Government and the Defendant.
The undersigned further directed the Probation Ofﬁcer that if Mr. Hylton violates any of the
conditions of his supervision, she should promptly notify the trial court and/or the undersigned. A

status hearing before the undersigned is scheduled for August 5, 2015, at 1:45pm.

Dated: April 24, 2015

 

 

ALA KAY
UNITED STAT RATE JUDGE

SEEN AND APPROVED: C. ZMW

HON RABLE ROYCE C. LAMBERTH
Dated: M 17/ ,2015

 

UNITED STATES DISTRICT COURT JUDGE